MEMORANDUM **
Francisco Villagomez-Castillo appeals from his 87-month sentence for conspiracy to possess with intent to distribute more than 100 kilograms of marijuana in violation of 21 U.S.C. § § 846 and 841(a)(1). Villagomez-Castillo contends that the district court abused its discretion by failing to grant his motion to substitute counsel.
We dismiss Villagomez-Castillo’s appeal because his valid guilty plea waived the right to appeal antecedent defects. See United States v. Foreman, 329 F.3d 1037, 1038 (9th Cir.2003); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir. 2005) (noting that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing). Moreover, during his change of plea hearing, Villagomez-Castillo expressed satisfaction with counsel that he previously sought to replace.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.